UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JIMMY LOZANO,

                    Petitioner,            17cv357 (JGK)

          - against -                      MEMORANDUM OPINION &
                                           ORDER
UNITED STATES OF AMERICA,

                     Respondent.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     In 2004, the petitioner pleaded guilty to one count of

Hobbs Act robbery in violation of 18 U.S.C. § 1951 before this

Court (the “SDNY case”). He was convicted and sentenced in

November 2005 principally to 33 months’ imprisonment and he was

released in February 2006. The petitioner claims that, because

the State Department issued him a passport in 2002, which was

apparently issued in error through no fault of the petitioner,

the petitioner was unaware that his guilty plea in the SDNY case

could be used to remove him from the United States. In August

2015, the petitioner pleaded guilty in the District of Vermont

to a conspiracy in violation of 21 U.S.C. § 846 to distribute a

controlled substance (the “Vermont case”). In June 2016, the

petitioner was sentenced to time served to be followed by three

years’ supervised release in the Vermont case.

     In 2017, the petitioner brought a coram nobis petition in

this Court seeking to vacate his conviction and sentence in the


                                  1
SDNY case on the ground that his guilty plea was involuntary and

unknowing because he did not know that his conviction could be a

basis for removing him from the United States. 1 In its previous

decision, this Court concluded that ignorance of the immigration

consequences of his plea did not rise to the level of a Fifth

Amendment violation and therefore did not render his plea

insufficiently knowing and voluntary. See Lozano, 2017 WL

4712711, at *8. The petitioner appealed this Court’s denial of

his coram nobis petition. Pursuant to United States v. Jacobson,

15 F.3d 19 (2d Cir. 1994), the Court of Appeals for the Second

Circuit remanded the case to this Court for a determination of

two preliminary issues: (1) whether sound reasons exist for

Lozano’s failure to seek appropriate earlier relief, in view of

the fact that the presentence report (“PSR”) in the SDNY case

reported that Lozano was not a United States citizen; and (2)

whether Lozano would not have entered a guilty plea in the SDNY

case had he known that he was subject to deportation as a result

of his conviction. Lozano v. United States, 763 F. App’x 9, 11-

12 (2d Cir. 2019).

      In order to resolve these preliminary issues, this Court

held an evidentiary hearing on September 26, 2019. The parties




1 The facts underlying the petition are recounted in full in this Court’s

earlier opinion, familiarity with which is assumed. See Lozano v. United
States, No. 17-cv-357, 2017 WL 4712711 (S.D.N.Y. Oct. 17, 2017).

                                      2
had the opportunity to present evidence, both by introducing

documents and by calling witnesses, by subpoena if necessary. At

the evidentiary hearing, only the petitioner testified at which

time he was questioned by counsel for the petitioner and the

government as well as by the Court. The parties also submitted

documentary evidence.

     The Court, having conducted the evidentiary hearing,

reviewed the evidentiary submissions, and assessed the

credibility of the petitioner, now makes the following findings

of fact and conclusions of law in accordance with the mandate of

the Court of Appeals.

                               I.

     The evidence supports the petitioner’s assertions that, at

the time of his guilty plea in the SDNY case, he and his lawyer

believed he was a citizen of the United States and that

therefore the petitioner was not concerned about the immigration

consequences of his plea. Pet. Ex. B, at 12-13; Evid. Tr. (Dkt.

No. 42) 17-18. Despite the fact that the PSR in the SDNY case

indicated he was only a lawful permanent resident, the

petitioner reasonably believed that determination was an error

because he thought he had become a citizen when his mother was

naturalized. Evid. Tr. 12-13. He had received a United States

passport in 2002 and all of the responses to the questions on

the passport application were accurate. Id. at 13; Pet. Ex. A.

                                3
Further, the PSR itself incorrectly stated that the defendant’s

official date of entry into the United States was January 31,

1998, leading to the reasonable conclusion that the PSR

mistakenly relied on information concerning an individual other

than the petitioner. GX 3 ¶ 38; Evid. Tr. 21. ICE agents

subsequently visited the petitioner but were persuaded by the

existence of the passport that the petitioner was a citizen of

the United States. Evid. Tr. 26-27. The petitioner was

subsequently admitted into a halfway house following his

sentence, which would not have occurred had the authorities

believed he was subject to deportation by virtue of his not

being a United States citizen. Id. at 24-25. In 2013, the

petitioner applied for a renewed passport at which point he

again answered the questions accurately and again was issued a

passport. Pet. Ex. F; Evid. Tr. 29.

     Based on these factual findings, the first time that the

petitioner could reasonably have concluded that he was not a

citizen and was subject to removal for a conviction was when he

received the 2015 PSR in the Vermont case. The Vermont PSR

explained why the petitioner could not rely on his prior belief

that he was a citizen:

     The defendant reported that he was a naturalized
     United States citizen. He explained that his mother
     applied for citizenship prior to his attaining the age
     of 18, so he also become a U.S. citizen when she
     became a citizen. A records check with ICE indicated

                                4
     that the defendant was a naturalized U.S. citizen.
     However, shortly after the records check with ICE
     confirmed his citizenship, this writer was contacted
     by an ICE-Enforcement and Removal Operations (ICE-ERO)
     agent. The agent indicated that there are some issues
     with the defendant’s citizenship claims and he may not
     be a U.S. citizen after all. The agent explained that
     Lozano was a Lawful Permanent Resident (a requirement
     prior to obtaining citizenship), but was 19 years of
     age when his mother became a citizen on July 24, 2000.
     In order for the defendant to have derived citizenship
     from his mother, she would have to have been sworn in
     as a U.S. citizen prior to the defendant’s 18th
     birthday, regardless of how old he was when the
     application was first filed.

GX 7 ¶ 69. Therefore, it was only in November 2015, upon receipt

of the Vermont PSR that he was on notice that he should move to

vacate his conviction and sentence in the SDNY case that had

occurred ten years before.

     It cannot be said that the 14-month delay between November

2015 and the time this petition was filed in January 2017 was so

unreasonable that the petition should be denied on that basis.

See Foont v. United States, 93 F.3d 76, 79 (2d Cir. 1996) (“A

district court considering the timeliness of a petition for a

writ of error coram nobis must decide the issue in light of the

circumstances of the individual case.”); Yong Wong Park v.

United States, 222 F. App’x 82, 83 (2d Cir. 2007) (“Although

Park filed his petition for a writ of coram nobis almost five

years after he pleaded guilty . . . Park has shown sound reasons

for failing to seek relief earlier. Only in July 2004, when Park

was charged with being deportable as an aggravated felon, did it

                                5
become apparent that his plea had irreversible immigration

consequences[.]”); see also Guglielmetti v. United States, No.

Cr. H-90-18, 2006 WL 2361725, at *4 (D. Conn. Aug. 14, 2006)

(“[C]ourts have generally found that delays of more than several

years justify dismissal.”).

     Therefore, with respect to the first question posed by the

Court of Appeals in its mandate, sound reasons exist for

Lozano’s failure to seek appropriate relief earlier than when he

did because he could not reasonably have been expected to

inquire into his citizenship status prior to November 2015.

                               II.

     However, the petitioner has failed to establish that he

would not have pleaded guilty in the SDNY case if he had been

aware that a conviction pursuant to his guilty plea would

subject him to removal from the United States. Specifically, the

petitioner has failed to show a reasonable probability that, if

he had known of the immigration consequences of his guilty plea

“he would not have pleaded guilty and would have insisted on

going to trial.” Lozano, 763 F. App’x at 12 (quoting Ferrara v.

United States, 456 F.3d 278, 293-94 (1st Cir. 2006)).

     As explained above, by the time he received the PSR in the

Vermont case, which was before he was sentenced in that case, he

was aware that the immigration authorities were contending that

he was not a citizen of the United States, and that his

                                6
conviction in that case would subject him to removal from the

United States. Yet, the petitioner did not seek to withdraw his

guilty plea in the Vermont case. Rather, and unlike at

sentencing in the SDNY case, the petitioner affirmatively argued

to the judge in Vermont that he should be afforded leniency

because he would be removed from the United States and that he

would therefore not be able to see his daughter grow up. GX 8,

at 2; GX 11, at 11-12. Despite full knowledge of the immigration

consequences of the plea, the petitioner proceeded to sentencing

in the Vermont case and affirmatively placed the issue of his

removal before the court at sentencing.

     The government argues that the failure to withdraw his

guilty plea in Vermont demonstrates that he would not have

withdrawn his guilty plea in the SDNY case in 2005 had he been

informed of the deportation consequences of that plea. But the

Government overreads the cases on which it relies. In those

cases, the courts found it significant that the defendant

learned – after a guilty plea but before sentence – of the

immigration consequences of the plea in the case itself and did

not withdraw the plea prior to sentencing. See United States v.

Richards, 667 F. App’x 336, 338 (2d Cir. 2016) (immigration

consequences); United States v. Francis, 560 F. App’x 106, 106

(2d Cir. 2014) (same); see also United States v. Vaval, 404 F.3d

144, 152 (2d Cir. 2005) (Rule 11 generally); United States v.

                                7
Cacace, 289 F. App’x 440, 441-42 (2d Cir. 2008) (restitution

consequences).

     But the circumstances of the two pleas relevant to this

petition were quite distinct. The possible sentence for a

conviction in the Vermont case was far more significant and the

guilty plea in the Vermont case occurred ten years after the

plea in the SDNY case. The cases cited by the Government do not

dictate the result under these circumstances and no direct

inference about whether the petitioner would have pleaded guilty

in the SDNY case had he known then of the immigration

consequences can be drawn from the fact that he did not withdraw

his plea in the Vermont case.

     However, the guilty plea in the Vermont case is relevant to

the resolution of the second question posed by the Court of

Appeals – whether the defendant would have pleaded guilty in the

SDNY case in 2005 had he known of the immigration consequences

of that plea – because the defendant’s credibility is crucial to

answering that question and the defendant’s statements about the

Vermont case undermine the petitioner’s credibility. The

petitioner was faced with the need to explain why it was

credible that he would not have proceeded with his guilty plea

in 2005 if he had been aware of the immigration consequences of

his plea when he went forward with his sentence in Vermont after

becoming aware of the immigration consequences of that plea.

                                8
Initially, the petitioner simply denied that he was aware of the

immigration consequences of his plea in Vermont until after he

had been sentenced in Vermont. In January 2017, he stated in a

sworn declaration in support of his current petition that he

only became aware “of any claim by the Department of State that

I was not a United States citizen” after he had been sentenced

in Vermont. GX 14 ¶ 36. But that statement was plainly false.

The petitioner was aware of his immigration status and the

immigration consequences before he was sentenced in Vermont

because the facts appeared in the Vermont PSR and the petitioner

relied on the possible immigration consequences of a conviction

to seek leniency at sentencing. GX 7, at 14, 20; GX 11, at 10-

12.

      Then at the evidentiary hearing in this case, the

petitioner asserted that, even though he sought leniency from

the sentencing court in Vermont based on his likely removal from

the United States, he did not actually believe he would be

removed from the United States, only “subject to deportation.”

Evid. Tr. 65-66, 73-74. Eventually, he conceded in the

evidentiary hearing that he was not truthful with the judge in

Vermont. Id. at 73-74. This series of self-serving and

untruthful statements by the petitioner undercuts his

credibility when he attempts to assert that he would not have



                                 9
pleaded guilty in 2005 in the SDNY case if he were aware at that

time of the immigration consequences of his plea.

     Moreover, there is no support in the record that the

petitioner would have proceeded to trial in the SDNY case given

the nature of his criminal conduct and the facts surrounding his

plea and sentencing. The petitioner made a statement admitting

to the Hobbs Act robbery in 2005 and the petitioner has never

suggested there was any defense to that crime that would have

prevailed at trial. He pleaded guilty pursuant to a plea

agreement, and the PSR recommended a reduction in the Guideline

Sentencing Range for acceptance of responsibility, to which the

sentencing Court agreed. GX 4, at 10; GX 3 ¶ 19.

     Facing the strong possibility of a conviction and the

possibly of an additional period of incarceration without any

realistic advantage from proceeding to trial, the petitioner’s

testimony that he would have gone to trial if he had known of

the immigration consequences is not credible; there is no

support for that contention other than the petitioner’s self-

serving and less-than-credible assertion that he would have done

so. See Chhabra v. United States, 720 F.3d 395, 410 (2d Cir.

2013) (approving the decision not to grant coram nobis relief

based in part on the district court’s findings that the

petitioner was not credible when he stated that he would have

gone to trial); Yong Wong Park, 222 F. App’x at 83 (“We conclude

                               10
that in the context of this case, Park’s contention that he

would not have pleaded guilty if he had known the deportation

consequences that flowed from his guilty plea is not

credible.”).

     Thus, the Court finds that the petitioner is not credible

when he states that he would have gone to trial in the SDNY case

had he known of the immigration consequences of a conviction.

The facts surrounding his conviction, plea, and sentence support

the finding that the petitioner would have pleaded guilty even

if he had been aware of the immigration consequences of a

conviction.

                              III.

     The Government also asks that the Court make a finding that

Lozano’s petition would not remedy any legal consequences from

his 2005 conviction because Lozano continues to be subject to

deportation based on the Vermont conviction. ICE added the

Vermont conviction as a basis of removal and the petitioner has

conceded that the Vermont conviction is an additional basis for

removal. GX 17, at 4; Evid. Tr. 47. However, that question goes

beyond the scope of the mandate in this case, and therefore the

Court declines to make any specific findings on that issue. See

Sompo Japan Ins. Co. of Am. v. Norfolk Southern Ry. Co., 762

F.3d 165, 175 (2d Cir. 2014) (“[W]here the mandate limits the

issues open for consideration on remand, the district court

                               11
ordinarily may not deviate from the specific dictates or spirit

of the mandate by considering additional issues on remand.”).

The “specific dictates” and “spirit” of the mandate of the Court

of Appeals directed this Court to resolve two narrow preliminary

questions. The Court of Appeals considered the petition on

appeal in its entirety and it could have, if it had thought

necessary, directed this Court also to resolve on remand the

question whether Lozano’s petition would remedy any legal

consequences. The Court of Appeals did not direct this Court to

make findings on that question, and therefore the Court declines

to make findings beyond the “specific dictates” of the mandate.

See Puricelli v. Argentina, 797 F.3d 213, 218 (2d Cir. 2015)

(“[W]here a mandate directs a district court to conduct specific

proceedings and decide certain questions, generally the district

court must conduct those proceedings and decide those

questions.”).

                           CONCLUSION

     After conducting an evidentiary hearing and considering the

arguments of the parties, the Court has made the following

findings of fact and conclusions of law in response to the

mandate of the Court of Appeals:

       1. Sound reasons exist for Lozano’s failure to seek

          earlier coram nobis relief and therefore he was

          not dilatory in bringing this petition.

                               12
         2. For the reasons explained above, the evidence

           shows that Lozano would nonetheless have entered

           a guilty plea in the SDNY case had he known that

           he was subject to deportation as a consequence of

           that conviction.

SO ORDERED.

Dated:     New York, New York
           January 30, 2020     __    /s/ John G. Koeltl   ____
                                             John G. Koeltl
                                      United States District Judge




                                 13
